The State of




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                   Thursday, February 26, 2015

                                       No. 04-14-00915-CR

                                          Adan FLORES,
                                            Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2014CRS000311-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
         The final volumes of the reporter’s record were filed on February 20, 2015. Appellant’s
brief is therefore due on March 23, 2015. See TEX. R. APP. P. 38.6 (requiring the appellant to file
a brief within 30 days after the later of the date the clerk’s record or reporter’s record was filed).
Appellant’s motion seeking extensions of time to file the reporter’s record and his brief is
DENIED AS MOOT.


                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court